Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 18-34 are currently pending.

AFCP 2.0
After final amendment submitted with the request will not be treated under AFCP 2.0. The after final amendment cannot be reviewed and a search conducted within the guidelines of the pilot program. The after final amendment will be treated under pre-pilot procedure.

As per claim(s) 18-24, independent claim 18 has been amended to include “historical information of beam interference between the serving cell and the neighboring cell”, “for measuring signal quality of the serving cell”, and “for measuring signal quality of the neighboring cell”, which has not been previously considered and will require further search and consideration.
As per claim(s) 25-27, independent claim 25 has been amended to include “historical information of beam interference between the serving cell and the neighboring cell”, “for measuring signal quality of the serving cell”, and “for measuring signal quality of the neighboring cell”
As per claim(s) 28-34, independent claim 28 has been amended to include “historical information of beam interference between the serving cell and the neighboring cell”, “for measuring signal quality of the serving cell”, and “for measuring signal quality of the neighboring cell”, which has not been previously considered and will require further search and consideration.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/Michael K Phillips/Examiner, Art Unit 2464